       Case 1:19-cv-01861-GBD Document 32 Filed 04/30/19 Page 1 of 3



                                                                                                  JOHN N. ORSINI
                                                                                                 jorsini@fklaw.com
                                                                                                      212.833.1186




                                                                                                 April 30, 2019

BY ECF

The Honorable George B. Daniels
United States District Judge
United States District Court
500 Pearl Street, Room 1310
New York, NY 10007

                  Re:      EVRM Limited v. SDKA North America, LLC, et al.,
                           No. 19-cv-1861 (GDB) (RWL) – The Complaint Should
                           Be Dismissed for Lack of Subject Matter Jurisdiction

Dear Judge Daniels:

               This firm represents defendants SDKA North America, LLC (“SDKA North
America”), Christopher Kelly (“Kelly”), and Gurpreet Rai (“Rai,” and collectively with
SDKA North America and Kelly, “Defendants”). A default was entered against Defendants
on April 18, 2019 (ECF # 27-29). I was retained on April 25, 2019, and am preparing a
motion to vacate that default (to which plaintiff has refused to consent). However, I have
determined that the Court lacks subject matter jurisdiction because there is an alien plaintiff
and alien defendants, and thus no diversity. Accordingly, Defendants respectfully request
that the Court dismiss this action now, pursuant to Fed. R. Civ. P. 12(b)(1), before
entertaining unnecessary motion practice regarding the default that will lead to the same
result.

Background

               On February 27, 2019, plaintiff EVRM Limited (“EVRM”) filed the
Complaint in this action. (ECF # 1 (“Compl.”).) On April 17, 2019, EVRM filed an
Affirmation in Support of Clerk’s Certificate of Default (ECF # 26), along with a proposed
Clerk’s Certificate of Default for each Defendant. (ECF # 23-25.) On April 18, 2019, the
Deputy Clerk of the Court signed and entered the Clerk’s Certificate of Default for each of
the Defendants (ECF # 27-29).

               EVRM is a “United Kingdom company” that is “based in the United
Kingdom.” (Compl. ¶¶ 4, 6.) EVRM alleges that SDKA North America, a limited liability
company, is “headquartered in New York City,” but EVRM fails to allege who the members
are and what their citizenship is, as the law requires. 1 (Compl. ¶ 7.) EVRM alleges that

         1
           Plaintiff, as the party invoking federal jurisdiction, bears the burden of demonstrating that grounds for
diversity exist and that diversity is complete. See Herrick Co. v. SCS Commc’ns, Inc., 251 F.3d 315, 322-23 (2d



                                                                                                          3436547.1
       Case 1:19-cv-01861-GBD Document 32 Filed 04/30/19 Page 2 of 3


Hon. George B. Daniels                              -2-                                     April 30, 2019


Kelly “is a resident of New York,” and that Rai “is a resident of New Jersey.” (Compl. ¶¶ 8,
9.) Based on these allegations alone, 2 EVRM asserts that the Court has diversity jurisdiction
because “Plaintiff is a United Kingdom company and defendants are residents of the State of
New York and New Jersey (and SDKA North America LLC is a company headquartered in
New York).” (Compl. ¶ 4.)

               In fact, Kelly is a citizen of the United Kingdom and is a permanent resident
of the United States. (Ex. 1 ¶¶ 1-2 .) 3 Kelly is also one of SDKA North America’s
members. 4 (Ex. 1 ¶ 3.)

The Court Lacks Subject Matter Jurisdiction

                The federal diversity statute provides that diversity exists between “citizens of
a State and citizens or subjects of a foreign state, except that the district courts shall not have
original jurisdiction under this subsection of an action between citizens of a State and citizens
or subjects of a foreign state who are lawfully admitted for permanent residence in the United
States and are domiciled in the same State.” 28 U.S.C. § 1332(a)(2). Both before and after
Congress amended this section in 2011, the courts of this Circuit have routinely held that a
permanent resident alien is an alien, not a citizen of his state of residency, for diversity
purposes. See, e.g., Tovar v. Indiana, No. 11 Civ. 776 (DAB), 2011 WL 5423161, at *2
(S.D.N.Y. Nov. 8, 2011); Hubei Jingzhou Yizhuo Indus., 2010 WL 5174337, at *2-3; Tagger
v. Strauss Grp. Ltd., No. 18-CV-2923 (BMC), 2018 WL 4356725, at *3 (E.D.N.Y. Sept. 12,
2018); LBA Int’l Ltd. v. C.E. Consulting LLC, No. 08 Civ. 6797 (SAS), 2010 WL 305355, at
*2-3 (S.D.N.Y. Jan. 26, 2010); Marcus v. “Five J” Jewelers Precious Metals Indus. Ltd., 111
F. Supp. 2d 445, 448 (S.D.N.Y. 2000); Lloyds Bank PLC v. Norkin, 817 F. Supp. 414, 417
(S.D.N.Y. 1993). Thus, defendants Kelly (a permanent resident alien) and SDKA North
America (of which Kelly is a member) are aliens for this analysis.

                 Diversity jurisdiction requires complete diversity between all plaintiffs and all
defendants. See, e.g., Lloyds Bank, 817 F. Supp. at 417 (citing Owen Equip. & Erection Co.
v. Kroger, 437 U.S. 365, 373 (1978)). And so where (as here) a permanent resident alien
(like plaintiff EVRM) appears opposite another alien (like defendants Kelly and Rai),
diversity is destroyed, and dismissal is mandatory. See Tovar, 2011 WL 5423161, at *2;


Cir. 2001). The citizenship of a limited liability company is determined by the citizenship of each of its
members. See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 60 (2d Cir. 2016).
         2
          The Complaint asserts only state law causes of action (see Compl. ¶¶ 25-40), and thus there is no
federal question subject matter jurisdiction.
         3
          In resolving a motion to dismiss for lack of subject matter jurisdiction a district court may consider
evidence outside the pleadings. See, e.g., Hubei Jingzhou Yizhuo Indus. Co., Ltd. v. JNJ Rest. Supplies, Inc.,
No. 10 Civ. 2642 (WHP), 2010 WL 5174337, at *2 (S.D.N.Y. Dec. 9, 2010). Although unnecessary for
purposes of resolving this motion, in fact, Rai is also an alien because he is a citizen of the United Kingdom and
a permanent resident of the United States.
         4
           The other is Adam Lockyer, who is a U.S. citizen domiciled in South Carolina, but, as set forth infra,
his citizenship is not relevant to the jurisdictional analysis because there is an alien on each side.




                                                                                                         3436547.1
       Case 1:19-cv-01861-GBD Document 32 Filed 04/30/19 Page 3 of 3


Hon. George B. Daniels                              -3-                                    April 30, 2019


Hubei, 2010 WL 5174337, at *2-3; Tagger, 2018 WL 4356725, at *3; LBA Int’l, 2010 WL
305355, at *2-3; Marcus, 111 F. Supp. 2d at 448; Lloyds Bank, 817 F. Supp. at 417.

                Where a federal court lacks subject matter jurisdiction, a default is “void,” and
“it is the Court’s duty to dismiss a complaint … regardless of whether a default has been
entered.” Leonard J. Strandberg & Assocs. v. Misan Const. Corp., No. 08-CV-2939 (SJF)
(ETB), 2010 WL 1565485, at *7 (E.D.N.Y. Apr. 19, 2010). See also HICA Educ. Loan
Corp. v. Romeo, No. 12-CV-5244 (ADS) (SIL), 2015 WL 1529820, at *4 (E.D.N.Y. Apr. 3,
2015) (same). 5

               Accordingly, Defendants respectfully request that the Court dismiss this
action pursuant to Fed. R. Civ. P. 12(b)(1) at this time, rather than require the parties to
engage in, and the Court to entertain, unnecessary motion practice regarding the default
entered.

                                                      Respectfully submitted,




                                                      John N. Orsini

Attachments

cc:    All counsel of record (via ECF)




         5
           Cf. Hubei, 2010 WL 5174337, at *3 (where diversity was lacking because of an alien on one side and
permanent resident aliens on the other, the court lacked subject matter jurisdiction and plaintiff’s motion for a
default judgment was moot); Strachan v. Schweiger, No. 10-CV-4527 (JFB) (WDW), 2011 WL 4056115, at *2-
3 (E.D.N.Y. Sept. 12, 2011) (where there was no diversity or federal question jurisdiction, plaintiff’s motion for
a default judgment was moot).




                                                                                                        3436547.1
